        Case 2:18-cv-00712-DB-DBP Document 43 Filed 10/28/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 JAMES SEAVER and DEBORAH                             ORDER GRANTING STIPULATED
 SEAVER, as parents and heirs of G.S.,                MOTION TO STAY
 deceased,
                                                      Case No. 2:18cv000712 DB DBP
                         Plaintiff,
 v.                                                   District Judge Dee Benson

 UNITED STATES, et al.,                               Magistrate Judge Dustin B. Pead

                         Defendant.


        In their stipulated motion, (ECF No. 42), the parties request that this matter be stayed for

30 days to “allow the parties an opportunity to resolve this matter without further litigation and

to allow Plaintiffs time to amend the complaint, should efforts to resolve the matter be

unsuccessful.”

        The court GRANTS the stipulated motion. This matter is HEREBY STAYED for 30

days. The parties are to contact the court to lift the stay.




                  DATED this 28 October 2019.




                                                Dustin B. Pead
                                                United States Magistrate Judge
